Judgement of conviction of the County Court of Westchester county reversed and a new trial ordered, upon the ground of error in receiving the testimony of Miss Wilber of the history of the complainant’s alleged relations with the defendant and others, which was not voluntary complaint or related to the res gestee, but mere narration reluctantly made to Miss Wilber by reason of her inducing questions. It is also suggested that upon another trial competent evidence of complainant’s declarations of parentage of her child be admitted, unless the People shall disclaim intention to impute the same to the defendant. It is considered that the facts justified submission to the jury of the question whether the defendant was guilty of the crime of incest. Jenks, P. J., Thomas, Stapleton and Putnam, JJ., concurred; Carr, J., not voting.